EXHIBIT 10.1

 

MEMORANDUM OF UNDERSTANDING

 

This Memorandum of Understanding (this "MOU") is made and entered into as of the
13th day of January, 2016, by and between FLASR, Inc., a Nevada corporation (the
"Company"), and Craigstone Ltd., a Marshall Islands company ("Holder"). The
Company and Holder are proposing to effect a conversion of convertible debt that
has been contributed to and in the name of Holder into preferred stock of the
Company, pursuant to the terms set forth herein. The Company and Holder are
hereinafter sometimes referred to individually as a "Party" and collectively as
the "Parties".

 

RECITALS

 

WHEREAS, certain convertible debt instruments set forth on Schedule 1 attached
hereto and incorporated herein by reference thereto (the "Convertible Debt")
have been contributed to Holder, whereupon such Convertible Debt is in the name
of and held by Holder; and

 

WHEREAS, by letter dated December 31, 2015, Holder has notified the Company that
the Convertible Debt has matured and Holder intends to convert the debt into
equity of the Company pursuant to the terms and conditions of the Convertible
Debt; and

 

WHEREAS, the Parties, following arm's-length negotiation, desire to convert the
Convertible Debt into warrants exercisable for shares of Series A-1 Preferred
Stock of the Company (the "Preferred Stock"), upon the terms and conditions set
forth herein; and

 

WHEREAS, in connection with the conversion of the Convertible Debt into warrants
exercisable for the Preferred Stock, each Party desires to release the other
Party from any duties, rights, liabilities or obligations pertaining to the
Convertible Debt;

 

NOW, THEREFORE, in consideration of the premises and promises contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and intending to be legally bound, the Parties hereby
agree as follows:

 

AGREEMENT

 

1. Structure. The Parties will effect a conversion of the Convertible Debt into
the Preferred Stock in accordance with the "Series A-1" preferred stock
designation set forth as Exhibit 1 attached hereto and incorporated herein by
reference thereto, and exercisable pursuant to a warrant agreement (the
"Warrant"), substantially in the form attached hereto as Exhibit 2, incorporated
herein by reference thereto, exercisable for 2,500,000 shares of Series A-1
Preferred Stock at an exercise price of $0.001 per share. The Warrant will vest
and become exercisable monthly over nine months starting on the date of issuance
of the Warrant.

 



 1

 



 

2. Mutual Release. In consideration of the agreements and mutual covenants
contained herein, the Company, and the Company's directors, shareholders,
officers, employees, agents, assignees, attorneys, representatives, and
affiliates, hereby RELEASE, ACQUIT AND FOREVER DISCHARGE Holder and its
directors, shareholders, partners, officers, employees, agents, assignees,
attorneys, representatives, and affiliates from any and all actions, causes of
actions, claims, costs, expenses, attorney fees, damages, losses, and
liabilities whether known or unknown, matured or contingent, whether in contract
or in tort which the Company may now have or hereafter arising out of or in any
way related to, whether directly or indirectly to (i) Holder's acquisition or
holding of the Convertible debt, (ii) Holder's conversion of the Convertible
Debt into Preferred Stock, and (iii) all other causes of action and/or claims
accruing on or before and/or arising out of acts or occurrences before the
Closing Date. In consideration of the agreements and mutual covenants contained
herein and the payments received pursuant hereto, Holder and its directors,
shareholders, partners, officers, employees, agents, assignees, attorneys,
representatives, and affiliates hereby RELEASE, ACQUIT AND FOREVER DISCHARGE the
Company, and the Company's directors, shareholders, officers, employees, agents,
assignees, attorneys, representatives, and affiliates from any and all claims,
costs, expenses, attorney fees, damages, losses, and liabilities whether known
or unknown, matured or contingent, whether in contract or in tort which Holder
may now have or hereafter arising out of or in any way related to, whether
directly or indirectly to (i) the formation, organization and operations of the
Company or any of its subsidiaries or affiliates, (ii) the Company's issuance of
the Convertible Debt, (iii) the Company's conversion of the Convertible Debt to
the Preferred Stock, and (iv) all other causes of action and/or claims accruing
on or before and/or arising out of acts or occurrences before the date of the
Closing.

 

3. Closing. As promptly as reasonably possible after the execution of this MOU,
the Parties will finalize the conversion of the Convertible Debt into the
Preferred Stock. Closing of the issuance of the Preferred Stock (the "Closing")
will be as soon as practicable after all necessary filings and closing
conditions have been effectuated. The Parties will endeavor to close on a date
(the "Closing Date") no later than January 31, 2016.

 

4. Expiration. Unless countersigned and delivered to the Company, this MOU
expires at 5:00 pm Central Time on January 8, 2016.

 

5. Confidentiality. The existence of this MOU and the fact that negotiations may
be ongoing between the Company and Holder are strictly confidential and may not
be disclosed, except to officers and directors, advisors, legal counsel and
employees, all on a need to know basis. The Company and Holder each agree that
all proprietary or non-public information and data, whether verbal or written,
obtained by it or its subsidiaries or affiliates (and their representatives and
agents) or otherwise obtained from the other in connection with the transactions
contemplated by this MOU is the confidential property of the other and will not
be disclosed to any third party by any of such persons, except as may be
required by law and the express written consent of the Parties.

 

6. Expenses. The Parties will each pay their own transaction expenses, including
the fees and expenses of investment bankers (if any), attorneys, accountants,
consultants and other advisors, incurred in connection with this MOU and the
transaction contemplated herein.

 



 2

 



 

7. Notices. Any notice provided for in this MOU shall be in writing and shall be
either personally delivered, mailed first class mail (postage prepaid), sent by
reputable overnight courier service (charges prepaid) or sent by facsimile
transmission to the Parties at the address set forth below, or at such address
or to the attention of such other person as either Party has specified by prior
written notice to the other Party. Notices shall be deemed to have been given
hereunder when delivered personally, three (3) days after deposit in the U.S.
mail, one (1) day after deposit with a reputable overnight courier service
(charges prepaid) and upon machine generated acknowledgment when sent by
facsimile. The addresses of the Parties are:

 

If to the Company:

 

Everett M. Dickson

FLASR, Inc.

1075 Peachtree Street NE, Suite 3650

Atlanta GA 30309 

Email: everett@flasr.com

 

With a copy to (which shall not constitute notice to the Company):

 

Anthony F. Newton 

DLA Piper LLP (US) 

1000 Louisiana St., Suite 2800

Houston, Texas 77002

Email: tony.newton@dlapiper.com

 

If to Holder:

 

Email: __________________________

 

With a copy to (which shall not constitute notice to Holder):

 

Email: __________________________

 

8. Third Parties. Nothing contained herein, express or implied, is intended to
confer upon any person, other than the Parties hereto and their permitted
successors and assigns, any rights or remedies under or by reason of this MOU.

 



 3

 



 

9. Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday, the
time period shall automatically be extended to the business day immediately
following such Saturday, Sunday or legal holiday.

 

10. Amendment and Waiver. Except as otherwise provided herein, no modification,
amendment or waiver of any provision of this MOU shall be effective against
either Party unless such modification, amendment or waiver is approved in
writing by each Party hereto. The failure of any Party to enforce any of the
provisions of this MOU shall in no way be construed as a waiver of such
provisions and shall not affect the right of such Party thereafter to enforce
each and every provision of this MOU in accordance with its terms. The addition
of any person as a Party to this MOU shall not constitute a modification or
amendment to any provision of this MOU.

 

11. Assignability. This MOU shall be common to the Parties and their respective
successors and shall not be assignable by either Party without the written
consent of the other.

 

12. Severability. Whenever possible, each provision of this MOU shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this MOU is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this MOU in such
jurisdiction or affect the validity, legality or enforceability of any provision
in any other jurisdiction, but this MOU shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

13. Entire Agreement. Except as otherwise expressly set forth herein, this MOU
embodies the complete agreement and understanding among the Parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the Parties, written
or oral, which may have related to the subject matter hereof in any way.

 

14. Counterparts. This MOU may be executed in separate counterparts (including
by manual telecopied signature pages or by email in portable document format
("PDF")), each of which shall be an original and all of which taken together
shall constitute one and the same agreement. This MOU, the agreements referred
to herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or by email in PDF, will be treated in all manner and respects as an
original agreement or instrument and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. At the request of any Party hereto or to any such agreement or
instrument, each other Party hereto or thereto will re-execute original forms
thereof and deliver them to the other Party. No Party hereto or to any such
agreement or instrument will raise the use of a facsimile machine or by email in
PDF to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or by email in PDF as a defense to the formation or enforceability of a
contract and each such Party forever waives any such defense.

 



 4

 



 

15. Remedies. The Parties shall be entitled to enforce their rights under this
MOU specifically, to recover damages by reason of any breach of any provision of
this MOU and to exercise all other rights existing in their favor. The Parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this MOU and that the Parties may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief to enforce or prevent any violation of the provisions
of this MOU. If a bond is required, the Parties agree that a bond not to exceed
$1,000 shall be adequate in all respects to protect the interests of the
Parties.

 

16. Descriptive Headings. The descriptive headings of this MOU are inserted for
convenience only and do not constitute a part of this MOU.

 

17. Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforceability of this MOU and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Texas, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Texas or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Texas. Notwithstanding anything herein to the contrary,
each of the Parties' rights and obligations set forth herein are subject to all
requirements under laws of the State of Texas.

 

18. Alternative Dispute Resolution. In the event of any dispute between the
Parties not involving injunctive or equitable relief, the aggrieved Party will
provide written notice of such dispute to the other Party. For a period of 10
days following delivery of written notice in accordance with Paragraph 7, the
Parties agree to meet in person to attempt to resolve the dispute via full and
frank, good faith discussions. If the Parties are unable to resolve the dispute
via full and frank, good faith discussions, the Parties agree to mediate the
dispute in good faith before a mutually agreeable mediator within 30 days
following the termination of the 10 day discussion period. If the Parties fail
to resolve the dispute during the mediation, the Parties may thereafter employ
any desired legal process.

 

19. Consent to Jurisdiction; Venue. In the event a Party seeks injunctive or
equitable relief, or the Parties fail to resolve a dispute in accordance with
Paragraph 18, each of the Parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any Texas
state court or federal court of the United States of America sitting in Houston,
Harris County, Texas, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this MOU or the transactions
contemplated hereunder or for recognition or enforcement of any judgment
relating thereto, and each of the Parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such Texas state court or, to the
extent permitted by law, in any such federal court. Each of the Parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each of the Parties hereto irrevocably and
unconditionally waives, to the fullest extent it or he may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
MOU or the transactions contemplated hereunder in any Texas state or federal
court sitting in Houston, Harris County, Texas. Each of the Parties hereto
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any court.

 



 5

 



 

20. No Strict Construction. The Parties hereto have participated jointly in the
negotiation and drafting of this MOU. If an ambiguity or question of intent or
interpretation arises, this MOU will be construed as if drafted jointly by the
Parties hereto, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this MOU.

 

21. Counsel. The Parties hereto each state that they have read this MOU
carefully, that they have consulted with legal counsel regarding the terms and
provisions of this MOU (or have had the opportunity to consult with legal
counsel and chosen not to do so), and that they have relied solely upon their
own judgment without the influence of anyone in entering into this MOU.

 

22. No Binding Agreement. This MOU reflects the intention of the Parties, and
for the avoidance of doubt, neither this MOU nor its acceptance shall give rise
to any legally binding or enforceable obligation on any Party, except with
regard to Paragraphs 4 through 22 hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]



 



 6

 

 

IN WITNESS WHEREOF, the Parties have executed this Memorandum of Understanding
as of the first date set forth above.

 

FLASR, INC.

 

   

By:

/s/ Everett M. Dickson

 

Name:

Everett M. Dickson

 

its:

Chief Executive Officer

 

 

 

 

 

 

 

CRAIGSTONE, LTD.  

 

 

 

 

By:

/s/ Kenneth Ciapala

 

Name:

Kenneth Ciapala

 

its:

Authorized Signatory

 



 

[SIGNATURE PAGE TO MEMORANDUM OF UNDERSTANDING]

 



 7

 



 

SCHEDULE 1

 

CONTRIBUTED CONVERTIBLE DEBT

 

 

 

 

 

[SCHEDULE 1 TO MEMORANDUM OF UNDERSTANDING] 

 

 8

 

 

EXHIBIT 1

 

FORM OF SERIES A-1 PREFERRED STOCK DESIGNATION

 

 

 

 

 

 

[EXHIBIT 1 TO MEMORANDUM OF UNDERSTANDING] 

 

 9

 

 

CERTIFICATE OF DESIGNATION AND PREFERENCES

OF

SERIES A-1 CONVERTIBLE PREFERRED STOCK

OF

FLASR, INC.

 

WHEREAS, pursuant to and in accordance with the applicable provisions of the
Nevada Revised Statutes, FLASR Inc., a Nevada corporation (the "Corporation"),
does hereby certify that, pursuant to the authority conferred on the Board of
Directors by the Certificate of Formation of the Corporation, and pursuant and
in accordance with the applicable provisions of the Nevada Revised Statutes,
said Board of Directors, pursuant to the Unanimous Written Consent of the Board
dated [______], duly adopted resolutions providing for the authorization and
issuance of 2,500,000 shares of Series A-1 Convertible Preferred Stock; and

 

WHEREAS, the resolutions applicable to the Series A-1 Convertible Preferred
Stock, which set forth the amount thereof and the voting powers, preferences and
relative, participating, optional and other special rights of the shares of the
Series A-1 Convertible Preferred Stock and the qualifications, limitations and
restrictions thereof are as follows:

 

RESOLVED, that, pursuant to the authority vested in the Board of Directors of
the Corporation and the provisions of the Certificate of Formation of the
Corporation, Series A-1 Convertible Preferred Stock of the Corporation be, and
it hereby is, authorized and created, and that the designation and amount
thereof and the voting powers, preferences and relative, participating, optional
and other special rights of the shares of such series and the qualifications,
limitations and restrictions thereof are as follows:

 

Of the authorized but unissued shares of the capital stock of the Corporation,
there is hereby established the following series of the authorized preferred
stock of this Corporation having a par value of $0.001 per share, which series
shall be designated as "Series A-1 Convertible Preferred Stock" (the "Series A-
Preferred Stock"), consisting of 2,500,000 shares. The Series A-1 Preferred
Stock shall have the following dividend rights, dividend rates, voting rights,
conversion rights, rights and terms of redemption, redemption prices and
liquidation preferences.

 

1. Certain Definitions. Unless the context otherwise requires, the terms defined
in this Section 1 shall have, for all purposes of this resolution, the meanings
herein specified.

 

Board of Directors. The term "Board of Directors" shall mean the Board of
Directors of this Corporation and, to the extent permitted by law, any committee
of such Board of Directors authorized to exercise the powers of such Board of
Directors.

 



 10

 



  

Common Stock. The term "Common Stock" shall mean all shares now or hereafter
authorized of any class of common stock of this Corporation and any other stock
of this Corporation, howsoever designated, authorized after the Issue Date,
which has the right (subject always to prior rights of any class or series of
preferred shares) to participate in the distribution of the assets and earnings
of this Corporation without limit as to per share amount.

  

Issue Date. The term "Issue Date" shall mean the date that each share of Series
A-1 Preferred Stock is issued to a holder by the Corporation.

 

Junior Stock. The term "Junior Stock" shall mean Common Stock, and any other
class or series of stock of the Corporation authorized after the Issue Date not
entitled to receive any assets upon liquidation, dissolution or winding up of
the affairs of the Corporation until the Series A-1 Preferred Stock, shall have
received the entire amount to which such stock is entitled upon such
liquidation, dissolution or winding up.

 

Parity Stock. The term "Parity Stock" shall mean for purposes of Section 3
below, any class or series of stock of the Corporation authorized after the
Issue Date entitled to receive assets upon liquidation, dissolution or winding
up of the affairs of the Corporation on a parity with the Series A-1 Preferred
Stock.

 

Senior Stock. The term "Senior Stock" shall mean the Series A Preferred Stock of
the Corporation and any other class or series of stock of the Corporation
authorized after the Issue Date ranking senior to the Series A-1 Preferred Stock
in respect of the right to receive payment of dividends, and for purposes of
Section 3 below, shall also mean the Series A Preferred Stock of the Corporation
and any other class or series of stock of the Corporation authorized after the
Issue Date ranking senior to the Series A-1 Preferred Stock in respect of the
right to participate in any distribution upon liquidation, dissolution or
winding up of the affairs of the Corporation.

 

Series A-1 Liquidation Price. The term "Series A-1 Liquidation Price" shall mean
an amount equal to $0.001 per share of Series A-1 Preferred Stock.

 

2. Dividends. While the Series A-1 Preferred Stock is outstanding, each holder
of shares of Series A-1 Preferred Stock shall receive 160 times the dividends
declared and paid with respect to each share of Common Stock.

 



 11

 



  

3. Distributions Upon Liquidation, Dissolution or Winding Up. In the event of
any voluntary or involuntary liquidation, dissolution or other winding up of the
affairs of the Corporation, subject to the prior preferences and other rights of
any Senior Stock, but before any distribution or payment shall be made to the
holders of Junior Stock, the holders of the Series A-1 Preferred Stock shall be
entitled to be paid the Series A-1 Liquidation Price of all outstanding shares
of Series A-1 Preferred Stock, as of the date of such liquidation or dissolution
or such other winding up, and no more, in cash or in property taken at its fair
value as determined by the Board of Directors of the Corporation, or both, at
the election of the Board of Directors. If payment shall have been made in full
to the holders of any Senior Stock and Parity Stock of all amounts to which such
holders shall be entitled, the remaining assets and funds of the Corporation
shall be distributed among the holders of Junior Stock, according to their
respective shares and priorities. If, upon any such liquidation, dissolution or
other winding up of the affairs of the Corporation, the net assets of the
Corporation distributable among the holders of all outstanding shares of the
Series A-1 Preferred Stock and of any Parity Stock shall be insufficient to
permit the payment in full to such holders of the preferential amounts to which
they are entitled, then the entire net assets of the Corporation remaining after
the distributions to holders of any Senior Stock of the full amounts to which
they may be entitled shall be distributed among the holders of the Series A-1
Preferred Stock and of any Parity Stock ratably in proportion to the full
amounts to which they would otherwise be respectively entitled. Neither the
consolidation or merger of the Corporation into or with another corporation or
corporations, nor the sale of all or substantially all of the assets of the
Corporation to another corporation or corporations shall be deemed a
liquidation, dissolution or winding up of the affairs of the Corporation within
the meaning of this Section 3.

  

4. Convertibility.

 

(a) Conversion of Preferred Stock. When the Certificate of Formation of the
Corporation shall have been amended to provide for sufficient additional shares
of authorized Common Stock to allow such conversion, the holders of the Series
A-1 Preferred Stock shall have the right to convert their Series A-1 Preferred
Stock into fully paid and nonassessable shares (subject to adjustment as herein
provided in Section 4) of Common Stock of the Corporation at a conversion rate
(the "Series A-1 Conversion Rate") of 160 shares of Common Stock for each share
of Series A Preferred Stock.

 

(b) Certification of Shares. As soon as practicable after the conversion of the
Series A-1 Preferred Stock into Common Stock, the Corporation shall issue and
shall deliver at the office of the holder of the Series A-1 Preferred Stock (or
such other address of which the holder of such shares shall provide to the
Corporation) a certificate or certificates for the number of full shares of
Common Stock issuable upon the conversion of the Series A-1 Preferred Stock.

 

(c) Survival of Conversion Right. In case of any other reorganization of the
Corporation (or any other corporation the stock or other securities of which are
at the time deliverable on the conversion of the shares) after the date of
issuance of the shares, or in case, after such date, the Corporation (or any
such other corporation) shall consolidate with or merge into another corporation
or convey all or substantially all its assets to another corporation, then and
in each such case the holder(s) of the shares, upon the conversion thereof, at
any time after the consummation of such reorganization, consolidation, merger or
conveyance, shall be entitled to receive the stock or other securities or
property to which such holder(s) would have been entitled upon such consummation
if such holder(s) had converted the shares of Series A-1 Preferred Stock
immediately prior thereto, all subject to further adjustments as provided
herein; in each such case all the terms of this Section 4 (including this
Directors' Resolution) shall be applicable to the shares of stock or other
securities or property receivable upon the conversion of the shares after such
consummation.

 



 12

 



  

(d) Covenant regarding Conversion Right. The Corporation will not, by amendment
of its Certificate of Formation or through reorganization, consolidation,
merger, dissolution, sale of assets or any other voluntary action, avoid or seek
to avoid the observance or performance of any of the terms of the shares
(including this Directors' Resolution), but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
holder(s) of shares against dilution or other impairment. Without limiting the
generality of the foregoing, as a condition precedent to the taking of any
action which would cause the then aggregate par value of the shares of Common
Stock issuable upon conversion of the then outstanding shares of Series A-1
Preferred Stock to be below the aggregate par value of the shares of Common
Stock issuable upon conversion of such shares of Series A-1 Preferred Stock, the
Corporation will take such corporate action as may be necessary in order that it
may at all times validly and legally issue fully paid and nonassessable shares
of Common Stock upon conversion of the shares of Series A-1 Preferred Stock. If
in any case a state of facts occurs wherein in the opinion of the Board of
Directors the other provisions of this Section 4 are not strictly applicable,
or, if strictly applicable, would not fairly protect the conversion rights of
the holders of the Series A-1 Preferred Stock in accordance with the essential
intent and principles of such provisions, then the Board of Directors shall make
an adjustment consistent with such essential intent and principles so as to
protect such conversion rights as aforesaid.

  

(e) Adjustment of the Conversion Rate.

 

(1) In case additional shares of Common Stock are issued as a dividend, stock
split or other distribution on the Common Stock without the payment to the
Corporation of any consideration, the Series A-1 Conversion Rate in effect at
the opening of business on the date of the issuance of such dividend, stock
split or distribution (the "Issuance Date") shall be adjusted by multiplying
each of the Series A-1 Conversion Rate by a fraction the numerator of which
shall be the sum of (i) such number of shares outstanding at the close of
business immediately prior to the Issuance Date, and (ii) the number of shares
constituting such dividend, stock split or other distribution, such reduction to
become effective immediately after the opening of business on the Issuance Date
for such dividend or distribution and the denominator of which shall be the
number of shares of Common Stock outstanding at the close of business
immediately prior to the Issuance Date. For the purposes of this
Section 4(e)(1), the number of shares of Common Stock at any time outstanding
shall not include shares held in the treasury of the Corporation.

 

(2) In case the outstanding shares of Common Stock are reduced by a reverse
stock split or similar arrangement (but not the repurchase of shares of Common
Stock by the Corporation) without the payment by the Corporation of any
consideration (the "Interest Reduction"), the Series A-1 Conversion Rate in
effect at the opening of business on the date of such reverse stock split or
similar arrangement (the "Reduction Date") shall be adjusted by dividing the
Series A-1 Conversion Rate by the quotient of the number of shares of Common
Stock outstanding at the close of business immediately prior to the Reduction
Date divided by the number of shares of Common Stock which will be outstanding
after the Interest Reduction. For the purposes of this Section 4(e)(2), the
number of shares of Common Stock at any time outstanding shall not include
shares held in the treasury of the Corporation.

 



 13

 



  

(f) Notice of Adjusted Conversion Rate. Whenever the Series A-1 Conversion Rate
are adjusted as herein provided the Corporation shall compute the adjusted
Series A-1 Conversion Rate in accordance with Section 4(e) above and shall
prepare a certificate signed by the Treasurer or an Assistant Treasurer of the
Corporation setting forth the adjusted Series A-1 Conversion Rate and the
effective date thereof and showing in reasonable detail the facts upon which
such adjustment is based, and such certificate shall be delivered to the
preferred stockholder as soon as practicable but no later than 30 days after the
effective date thereof.

 

(g) Reservation of Common Stock. The Corporation will at all times reserve and
keep available, solely for issuance and delivery upon the conversion of the
shares, such shares of Common Stock and other stock, securities and property as
from time to time shall be issuable upon the exercise of the shares of Series
A-1 Preferred Stock at the time outstanding.

 

5. Method of Conversion.

 

(a) Conversion. Each holder of shares of Series A-1 Preferred Stock shall have
the right to convert such shares to the number of shares of Common Stock as
determined by Series A-1 Conversion Rate in effect at the time of conversion.
The holder of the Series A-1 Preferred Stock may exercise such right by
delivering written notice to the Corporation.

 

(b) Manner of Effectuating Conversion. In order to receive new shares of Common
Stock following the exercise of such conversion right, each preferred
stockholder shall surrender the original stock certificates representing his or
her preferred stock in the Corporation at the office of the Corporation.

   

On the day (the "Conversion Date") the preferred stockholder's preferred stock
is surrendered for conversion and received by the Corporation, all in accordance
with the foregoing provisions, and at such time the Corporation shall issue a
certificate or certificates representing preferred stockholder's converted
Common Stock and the preferred stockholder shall be treated for all purposes as
the record holder of the number of shares of Common Stock, for which number of
shares of preferred stock have been converted at such time; provided, however,
that any such conversion on any date when the stock transfer books of the
Corporation shall be closed shall be effective for all purposes at the opening
of business on the next succeeding day on which such stock transfer book is
open.

 

6. Redemption. The Series A-1 Preferred Stock may not be redeemed by the
Corporation without the consent of the holders of a majority of the outstanding
shares of Series A-1 Preferred Stock.

 



 14

 



  

7. Voting Rights. The holders of the issued and outstanding shares of Series A-1
Preferred Stock shall not have voting rights with respect to such shares.

   

8. Exclusion of Other Rights. Except as may otherwise be required by law, the
shares of Series A-1 Preferred Stock shall not have any preferences or relative,
participating, optional or other special rights, other than those specifically
set forth herein. The shares of Series A-1 Preferred Stock shall have no
preemptive or subscription rights.

 

9. Headings of Subdivision. The headings of the various subdivisions hereof are
for convenience of reference only and shall not affect the interpretation of any
of the provisions hereof.

 

10. Severability of Provisions. If any right, preference or limitation of the
Series A-1 Preferred Stock set forth herein is invalid, unlawful or incapable of
being enforced by reason of any rule of law or public policy, all other rights,
preferences and limitations set forth herein which can be given effect without
the invalid, unlawful or unenforceable right, preference or limitation shall,
nevertheless, remain in full force and effect, and no right, preference or
limitation herein set forth shall be deemed dependent upon any other such right,
preference or limitation unless so expressed herein.

 

11. Status of Reacquired Shares. Shares of Series A-1 Preferred Stock which have
been issued and reacquired in any manner shall (upon compliance with any
applicable provisions of the laws of the State of Nevada) have the status of
authorized and unissued shares of Series A-1 Preferred Stock, issuable in series
undesignated as to series and may be redesignated and reissued.

 

This Certificate of Designation has been duly adopted by the Corporation by all
necessary action by the Corporation.

 

* * *



 



 15

 

 

IN WITNESS WHEREOF, FLASR Inc. has caused this certificate to be duly executed
as of this [__] day of [______], 2016.

 



 

FLASR INC.

 

    By:/s/ Everett M. Dickson

 

 

Name:

Everett M. Dickson

 

 

Title:

President

 



 



 16

 



 

EXHIBIT 2

 

FORM OF WARRANT AGREEMENT

 

 

 

 

 

 

 

 

 

[EXHIBIT 2 TO MEMORANDUM OF UNDERSTANDING]

 17

 

 

THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE
WITH RULE 144 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR
THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING
THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

Warrant No. A1-1

 

FLASR INC.

 

SERIES A-1 PREFERRED STOCK WARRANT

 

This Series A-1 Preferred Stock Warrant (this "Warrant") is issued as of [ ] ,
2016, by FLASR, Inc., a Nevada corporation (the "Company"), to Craigstone Ltd.,
a Marshall Islands company (the "Holder"), according to the terms of that
certain Memorandum of Understanding, dated as of January 13, 2016, by and
between the Company and the Holder (as the same may from time to time be
amended, modified, extended, renewed or restated, the "MOU"). Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the MOU.

 

Number of Warrant Shares; Exercise Price. Subject to the terms and conditions
set forth herein, the Holder is entitled, upon surrender of this Warrant at the
principal office of the Company, to purchase from the Company 2,500,000 shares
of Series A-1 Preferred Stock, $0.001 par value per share (the "Series A-1
Preferred Stock"), of the Company (as adjusted from time to time, "Warrant
Shares") at a price of $0.001 per Warrant Share (as adjusted for splits and the
like, the "Exercise Price").

 

Exercise Period; Vesting. This Warrant shall vest and become exercisable in nine
equal monthly installments of the Warrant Shares on the corresponding day of
each month beginning one month following the date hereof or, if any month does
not have such corresponding day, on the last day of any such month, until all
Warrant Shares are exercisable on the date that is nine months following the
date hereof. This Warrant shall be exercisable as to all vested Warrant Shares
covered hereby during the period commencing on the date hereof and continuing
until 5:00 p.m. Eastern Time on the date that is 18 months following the date
hereof (the "Expiration Date").

 

Method of Exercise. Subject to Sections 1 and 2 above, the Holder may exercise,
in whole or in part, the purchase rights evidenced by this Warrant. Such
exercise shall be effected by: (a) the surrender of this Warrant, together with
a duly executed copy of the form of exercise notice attached hereto as Annex I
(the "Exercise Notice"), to the secretary of the Company at its principal
office, accompanied by (b) either (x) the payment to the Company by cash, check
or wire transfer of an amount equal to the product of (i) the Exercise Price
multiplied by (ii) the number of Warrant Shares being purchased (such product,
the "Purchase Price") or (y) the payment of the Purchase Price through a
"cashless exercise" in accordance with Section 4. The date on which the Exercise
Notice is delivered to the secretary of the Company is an "Exercise Date."



 



 18

 

  

Cashless Exercise. In the event the Holder elects to satisfy its obligation to
pay the Purchase Price through a "cashless" exercise, the Company shall issue to
the Holder the number of Warrant Shares determined as follows:

 

      Y (A-B)

X = ——————

    A

 

where:

 

"X" equals the number of Warrant Shares to be issued to the Holder;

 

"Y" equals the total number of Warrant Shares with respect to which this Warrant
is being exercised;

 

"A" equals the arithmetic average of the Closing Sale Prices of the shares of
Common Stock (as reported by Bloomberg Financial Markets) for the five (5)
consecutive Trading Days ending on the date immediately preceding the Exercise
Date (the "Fair Market Value"); provided, however, that if such average is less
than $0.05 per share, then the Fair Market Value for purposes of this Section 4
shall be deemed to be $0.05 per share; and

 

"B" equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 

For illustrative purposes only, if the Holder were to exercise this Warrant for
2,500,000 Warrant Shares at an Exercise Price of $0.001 per Warrant Share, with
a Fair Market Value at the time of exercise of $0.05, the number of Warrant
Shares to be issued to the Holder in accordance with the "cashless" formula set
forth above would be 2,450,000.

 

For purposes of this Warrant, "Closing Sale Price" means, for any security as of
any date, the last trade price for such security on the Principal Trading Market
for such security, as reported by Bloomberg Financial Markets, or, if such
Principal Trading Market begins to operate on an extended hours basis and does
not designate the last trade price, then the last trade price of such security
prior to 4:00 P.M., New York City time, as reported by Bloomberg Financial
Markets, or if the foregoing do not apply, the last trade price of such security
in the over-the-counter market on the electronic bulletin board for such
security as reported by Bloomberg Financial Markets, or, if no last trade price
is reported for such security by Bloomberg Financial Markets, the average of the
bid prices, or the ask prices, respectively, of any market makers for such
security as reported in the "pink sheets" by OTC Markets. "Trading Day" means a
day on which exchanges in the United States are open for the buying and selling
of securities. "Principal Trading Market" means the OTC Bulletin Board, the OTC
Markets, NASDAQ or a national securities exchange. If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as determined in good faith by the Board of Directors of the
Company. The Board of Directors' determination shall be binding upon all parties
absent demonstrable error. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.



 



 19

 

  

Rule 144. For purposes of Rule 144 promulgated under the Securities Act of 1933,
as amended (the "Act"), it is intended, understood and acknowledged that the
Warrant Shares issued in a "cashless exercise" transaction shall be deemed to
have been acquired by the Holder, and the holding period for the Warrant Shares
shall be deemed to have commenced, on the respective original issuance dates of
the promissory notes that were exchanged for this Warrant (provided that the
Commission continues to take the position that such treatment is proper at the
time of such exercise).

 

Certificates for Warrant Shares. If the shares of the Company are certificated,
upon the exercise of the purchase rights evidenced by this Warrant, one or more
certificates for the number of Warrant Shares so purchased shall be issued and
delivered to the Holder as soon as practicable thereafter, with a legend
substantially similar to the legend set forth below (in addition to any legend
required under applicable state securities laws):

 

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE,
SOLD, OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY,
NOR MAY THE SECURITIES BE TRANSFERRED ON THE BOOKS OF THE COMPANY, WITHOUT
REGISTRATION OF SUCH SECURITIES UNDER ALL APPLICABLE UNITED STATES FEDERAL OR
STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH
COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF
SHAREHOLDER'S COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF
SUCH REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR
ASSIGNMENT."

 

Upon any partial exercise of this Warrant, the Company shall, at the request of
the Holder, forthwith issue and deliver to the Holder a new warrant or warrants
of like tenor as this Warrant for the remaining portion of the Warrant Shares
for which this Warrant may still be exercised.

 

The legend set forth in this Section 6 shall be removed and the Company shall
issue a certificate (or issue in an uncertificated form) without such legend or
any other legend to the Holder if (a) such Warrants or Warrant Shares are sold
pursuant to an effective registration statement under the Act (provided that the
Holder agrees to only sell such Warrant or Warrant Shares during such time that
the registration statement is effective and not withdrawn or suspended, and only
as permitted by the registration statement), (b) such Warrants or Warrant Shares
are sold or transferred pursuant to, and in accordance with all requirements of,
Rule 144 (including, if applicable, the volume, manner-of-sale and notice filing
provisions of Rule 144), or (c) such Warrants or Warrant Shares are eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such
securities and without volume or manner-of-sale restrictions. The Company shall
bear all costs incurred by it or a Holder relating to the removal of the legend
in accordance with this Section 6, provided that the Company shall not be liable
for any transfer taxes relating to the issuance of a new certificate or
statement in the name of any person other than the relevant Holder and its
affiliates.

 

Issuance of Warrant Shares. The Company covenants that the Warrant Shares, when
issued pursuant to the exercise of this Warrant, will be duly and validly
issued, fully-paid and non-assessable and free from all taxes, liens, and
charges with respect to the issuance thereof (except for any applicable transfer
taxes, which shall be paid by the Holder).

 

Reservation of Warrant Shares. From the date hereof until the Expiration Date,
the Company shall at all times reserve and keep available out of its authorized
but unissued Series A-1 Preferred Stock of the Company or other securities
constituting Warrant Shares, and out of its authorized but unissued Common
Stock, in each case, solely for the purpose of issuance upon the exercise of
this Warrant and conversion of the Warrant Shares, the maximum number of Warrant
Shares issuable upon the exercise of this Warrant and the maximum number of
shares of Common Stock issuable upon conversion of the Warrant Shares, and the
par value per Warrant Share shall at all times be less than or equal to the
applicable Exercise Price. The Company shall not increase the par value of any
Warrant Shares receivable upon the exercise of this Warrant above the Exercise
Price then in effect, and shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Series A-1 Preferred Stock of the Company upon the
exercise of this Warrant.



 



 20

 

  

Holder's Restrictions. The Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 3 or otherwise, to the extent that
after giving effect to such issuance after exercise, the Holder (together with
the Holder's affiliates), as set forth on the applicable Exercise Notice, would
beneficially own in excess of 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to such issuance. For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon conversion of the Series A-1 Preferred Stock issuable upon
exercise of this Warrant and any other security of the Company convertible into
Common Stock with respect to which the determination of such sentence is being
made. Except as set forth in the preceding sentence, for purposes of this
Section 9, beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act (as defined below), it being acknowledged by Holder
that the Company is not representing to Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 9 applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder) and of which portion of this Warrant is
exercisable shall be in the sole discretion of such Holder, and the submission
of an Exercise Notice shall be deemed to be such Holder's determination of
whether this Warrant is exercisable (in relation to other securities owned by
such Holder) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. For purposes
of this Section 9, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) the Company's most recent Form 10-Q or Form 10-K, as the
case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Company's transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of the Holder, the Company shall within two Trading Days (as defined below)
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The provisions of this Section 9 may be waived by the
Holder upon, at the election of the Holder, not less than 61 days' prior notice
to the Company, and the provisions of this Section 9 shall continue to apply
until such 61st day (or such later date, as determined by the Holder, as may be
specified in such notice of waiver). The Company and the Holder acknowledge that
in addition to any shares of Common Stock outstanding, as of the date of this
Warrant, Everett Dickson holds 2.5 million shares of Series A Preferred Stock of
the Company, each share of which is convertible into 400 shares of Common Stock
of the Company at the option of Mr. Dickson. In addition, each share of Series A
Preferred Stock of the Company currently represents 400 votes.

 

Adjustment of Exercise Price and Number of Warrant Shares. The number of and
kind of Warrant Shares purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:

 

Subdivisions, Combinations and Other Issuances. If the Company shall at any time
or from time to time prior to the Expiration Date subdivide the Warrant Shares,
by forward stock split or otherwise, or combine such shares, or issue additional
shares as a dividend with respect to any such shares, the number of Warrant
Shares issuable on the exercise of this Warrant shall forthwith be
proportionately increased in the case of a subdivision or stock dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the Exercise Price payable per Warrant Share, but the
Purchase Price payable for the total number of Warrant Shares purchasable under
this Warrant (as adjusted) shall remain the same. The aggregate Exercise Price
shall be reduced by the aggregate amount of cash dividends paid to holders of
equity securities in the Company prior to the date of the Holder's exercise of
the Warrant. Any adjustment under this Section 10 shall become effective as of
the record date of such subdivision, combination, dividend, or other
distribution, or in the event that no record date is fixed, upon the making of
such subdivision, combination or dividend.



 



 21

 

  

Merger, Consolidation, Reclassification, Reorganization, Etc. In case of any
change in the Warrant Shares prior to the Expiration Date (other than as a
result of a subdivision, combination, or stock dividend provided for in Section
10 above), whether through merger, consolidation, reclassification,
reorganization, partial or complete liquidation, purchase of substantially all
the assets of the Company, or other change in the capital structure of the
Company (any of the foregoing a "Sale Event"), then, as a condition of such Sale
Event, lawful and adequate provision will be made so that the Holder will have
the right thereafter to receive upon the exercise of the Warrant the kind and
amount of shares of stock or other securities or property to which it would have
been entitled if, immediately prior to such Sale Event, he had held the number
of Warrant Shares obtainable upon the exercise of the Warrant. In any such case,
appropriate adjustment will be made in the application of the provisions set
forth herein with respect to the rights and interest thereafter of the Holder,
to the end that the provisions set forth herein will thereafter be applicable,
as nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon the exercise of the Warrant. If the
Company, at any time while this Warrant is outstanding, distributes to holders
of the Series A-1 Preferred Stock (i) evidences of its indebtedness, (ii) any
security (other than a distribution of the Series A-1 Preferred Stock covered by
the preceding paragraph), (iii) rights or warrants to subscribe for or purchase
any security, or (iv) any other asset (in each case, "Distributed Property"),
then in each such case the Holder shall be entitled upon exercise of this
Warrant for the purchase of any or all of the Warrant Shares, to receive the
amount of Distributed Property which would have been payable to the Holder had
such Holder been the holder of such Warrant Shares on the record date for the
determination of stockholders entitled to such Distributed Property. The Company
will at all times set aside in escrow and keep available for distribution to
such holder upon exercise of this Warrant a portion of the Distributed Property
to satisfy the distribution to which such Holder is entitled pursuant to the
preceding sentence. The Company will not permit any change in its capital
structure to occur unless the issuer of the shares of stock or other securities
to be received by the Holder, if not the Company, agrees to be bound by and
comply with the provisions of this Warrant.

 

Notice of Adjustment. When any adjustment is required to be made in the number
or kind of shares purchasable upon exercise of the Warrant, or in the Exercise
Price, the Company shall promptly notify the Holder of such event, the amount of
the adjustment, the method by which such adjustment was calculated, and the
number of Warrant Shares or other securities or property thereafter purchasable
and/or the Exercise Price after giving effect to such adjustment upon exercise
of this Warrant.

 

Notice of Sale Event or Distributed Property. The Company shall promptly notify
the Holder (i) of any Sale Event and the kind and amount of shares of stock or
other securities or property to which the Holder will be entitled in accordance
with Section 10, and (ii) in the event there is any distribution of Distributed
Property, the portion of the Distributed Property to which the Holder is
entitled in accordance with Section 10.

 

Further Limitations on Disposition. The Holder agrees not to dispose of all or
any portion of the Warrant Shares or the Warrant (a) unless and until there is
then in effect a registration statement under the Act covering such proposed
disposition and such disposition is made in accordance with such registration
statement, or (b) the proposed disposition is pursuant to a transaction exempt
from the registration requirements of the Act; provided, however, that the
Holder may dispose or otherwise transfer the Warrant to an affiliate of the
Holder, to a family member of the Holder, or to any trust, partnership, limited
liability company or custodianship established for estate-planning purposes for
the primary benefit of the Holder or his or her family members, in each case
without the requirements set forth in this Section 11.

 



 22

 

  

No Fractional Warrant Shares. Notwithstanding any provisions to the contrary in
this Warrant, the Company shall not be required to issue any Warrant Shares
representing fractional Warrant Shares, but may instead make a payment in cash
based on the Exercise Price.

 

No Rights as Stockholders. Prior to the exercise of this Warrant, the Holder
shall not be entitled to any rights of a stockholder of the Company, including,
without limitation, the right to vote, to receive dividends or other
distributions or to exercise any pre-emptive rights, and the Holder shall not be
entitled to receive any notice of any proceedings of the Company, except as
provided herein or as otherwise agreed. Upon exercise of this Warrant, the
Holder shall become a stockholder of the Company in accordance with the
Company's certificate of incorporation, to the extent such Holder is not already
a stockholder of the Company.

 

Loss, Etc. of Warrant. Upon receipt of evidence satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant, and of indemnity
reasonably satisfactory to the Company if lost, stolen or destroyed, and upon
surrender and cancellation of this Warrant if mutilated, and upon reimbursement
of the Company's reasonable incidental expenses, the Company shall execute and
deliver to the Holder a new Warrant of like date, tenor and denomination.

 

Miscellaneous.

 

Further Acts. Each of the parties hereto agrees to perform any further acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Warrant.

 

Notices. Unless otherwise provided, all notices and other communications
required or permitted under this Warrant shall be in writing and shall be mailed
by United States first-class mail, postage prepaid, sent by facsimile or
delivered personally by hand or by a nationally recognized courier addressed to
the party to be notified at the address or facsimile number indicated for such
person in the Purchase Agreement, or at such other address or facsimile number
as such party may designate by ten (10) days' advance written notice to the
other parties hereto. All such notices and other written communications shall be
effective on the date of mailing, confirmed facsimile transfer or delivery.

 

Amendment and Modification; Waiver. Except as otherwise provided herein, this
Warrant may only be amended, modified or supplemented by an agreement in writing
signed by the Company and the Holders of outstanding Warrants exercisable for at
least a majority of the Warrant Shares. No waiver by the Company or the Holders
of outstanding Warrants exercisable for at least a majority of the Warrant
Shares, waiving on behalf of all Holders, or the Holder, waiving on its own
behalf, of any of the provisions hereof shall be effective unless explicitly set
forth in writing and signed by such parties so waiving. The Holder hereby
acknowledges that any provision hereof may be amended, modified, supplemented or
waived on its behalf by the Holders of outstanding Warrants exercisable for at
least a majority of the Warrant Shares. No waiver by any party shall operate or
be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Warrant shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.



 



 23

 

  

Headings; References. The headings of sections contained in this Warrant are
included herein for reference purposes only, solely for the convenience of the
parties hereto, and shall not in any way be deemed to effect the meaning,
interpretation or applicability of this Warrant or any term, condition or
provision hereof.

 

Successors and Assigns. All of the covenants, stipulations, promises, and
agreements in this Warrant shall bind and inure to the benefit of the parties'
respective successors and assigns, whether so expressed or not.

 

Governing Law. This Warrant any controversy arising out of or relating to this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Nevada, without reference to the conflicts of law
provisions.

 

Entire Agreement. The terms and provisions of this Warrant supersede all written
and oral agreements and representations made by or on behalf of the Company.
This Warrant contain the entire agreement of the parties.

 

Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.

 

Execution and Counterparts. This Warrant may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one instrument.
Any one of such counterparts shall be sufficient for the purpose of proving the
existence and terms of this Warrant and no party shall be required to produce an
original or all of such counterparts in making such proof.

 

Jurisdiction. EACH OF THE PARTIES AGREE THAT NEITHER IT NOR ANY ASSIGNEE OR
SUCCESSOR SHALL (A) SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM
OR ANY OTHER ACTION BASED UPON, OR ARISING OUT OF, THIS WARRANT OR (B) SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY
DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS. NONE OF THE PARTIES HERETO HAS AGREED WITH OR REPRESENTED TO ANY
OTHER THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES. EACH OF THE PARTIES HEREBY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF TEXAS AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF TEXAS, AS WELL AS TO THE JURISDICTION OF ALL COURTS FROM WHICH AN
APPEAL MAY BE TAKEN OR OTHER REVIEW SOUGHT FROM THE AFORESAID COURTS, FOR THE
PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR WITH RESPECT
TO THIS WARRANT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND EXPRESSLY
WAIVES ANY AND ALL OBJECTIONS IT MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS.

 

[Remainder of page intentionally left blank]



 



 24

 

 

IN WITNESS WHEREOF, this Warrant is executed as of the date first written above.

 



 

COMPANY:

 

 

 

 

 

FLASR INC.

 

    By:/s/ Everett Dickson

 

 

Name:

Everett Dickson

 

 

Title:

President

 



 

  

Signature page to

FLASR Inc.
Series A-1 Preferred Stock Warrant

 25

 

 

IN WITNESS WHEREOF, this Warrant is executed as of the date first written above.

 

 



 

HOLDER:  

 

 

 

 

 

 

If Entity:  

 

 

 

 

 

 

Entity Name: _______________________  

 

 

 

 

 



 



 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

If Individual:  

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Signature:

 

 

 

 

Signature page to

FLASR Inc.
Series A-1 Preferred Stock Warrant



 26

 



 

ANNEX I

 

NOTICE OF EXERCISE

 



TO:

 

1. The undersigned Warrantholder ("Holder") elects to acquire the Warrant Shares
of FLASR Inc. (the "Company"), pursuant to the terms of the Warrant dated
January 15, 2016 (the "Warrant"). Capitalized terms used herein and not
otherwise defined herein have the respective meanings set forth in the Warrant.

 

2. The Holder elects to purchase _________ Warrant Shares as provided in
Section 3 and (check one):

 

□

tenders herewith a check in the amount of $_______ as payment of the Purchase
Price

□

intends that payment of the Purchase Price shall be made as a "cashless
exercise' under Section 4 of the Warrant

 

3. The Holder surrenders the Warrant with this Notice of Exercise.

 

4. The Holder represents that it is acquiring the aforesaid Warrant Shares for
investment and not with a view to, or for resale in connection with,
distribution and that the Holder has no present intention of distributing or
reselling the Warrant Shares unless in compliance with all applicable federal
and state securities laws.

 

5. Pursuant to this Notice of Exercise, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.

 



By:

Name:

Title:

Date:

 

 

26

--------------------------------------------------------------------------------